Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.

Drawings
The drawings were received on 7 September 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  The ends of broken lines are not all designated by .

Claim Objections
Claim 5 is objected to because of the following informalities:  “the an upright” of line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is led to be indefinite as it requires the press-on edge to comprise a cylindrical, axially extending flange, while claim 1 from which 12 depends, requires the press-on edge being formed by a cylindrical flange.  It is unclear if a cylindrical, axially extending flange is a newly recited structure or refers to a cylindrical flange of claim 1.  The claim will be interpreted as the latter, however further clarification and correction re required.
Claim 4 is led to be indefinite as it is unclear if “peripheral press-on edge” is a newly recited structure or refers to “a press-on edge” of claim 1.  The claim will be interpreted as the latter, however further clarification and correction re required.
The limitation of claim 3 that “a cap is embodied to clamp in screwed position fixedly onto an upper side of the wall of the container and form a covering of the inner closing element and the press-on edge of the outer closing element” is led to be indefinite.  From claim 1, which claim 3 depends, “a press-on edge which is embodied to clamp the outer closing element against an outer side of the wall of the container when screwing”.  How can the cap form a covering of the press-on edge of the outer closing element if the press-on edge and the cap clamp onto an upper side of the wall?  It appears that the cap must include the press-on edge from these recitations and the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaness (US 3291335) further in view of Leonard (US 20050284871).
Claim 1:  Vaness discloses a closure (closing unit) for closing a throughflow opening provided in a wall of a container, particularly a beverage container such as a can, the closure (closing unit) comprising: a locking nut 5 (inner closing element) which is configured to be mounted on an edge of the wall all around the throughflow opening provided therein, wherein the locking nut 5 (inner closing element) is further configured to connect in mounted position against at least an inner side of the wall and is provided with a passage for content of the container; and a bushing 1 (outer closing element) which is configured to be coupled releasably to the locking nut 5 (inner closing element) for closing the passage provided therein, wherein: both the locking nut 5 (inner closing element) and the bushing 1 (outer closing element) comprise a screw thread coupling for screwing the bushing 1 (outer closing element) onto the locking nut 5 (inner closing element); the screw thread coupling of the bushing 1 (outer closing element) is provided on a cylindrical outer component and the screw thread coupling of the locking nut 5 (inner closing element) is provided on a cylindrical inner component, the cylindrical outer component can be screwed into the cylindrical inner component for forming a first closure of the container, the bushing 1 (outer closing element) including lugs 8 which act as retaining means for a sealing gasket 6 (see annotated fig. 1 and 2 below).
Vaness does not disclose the outer closing element comprises an upper ring and a press-on edge which is embodied to clamp the outer closing element against an outer side of the wall of the container when screwing for forming a second closure of the 
Leonard teaches a flange 3 having a thread 8 on a cylindrical outer component and an O-ring seal 9 seated in a groove 6, wherein the Flange 3 has an upper ring and a press-on edge which is embodied to clamp the flange 3 against a wall of a tank 1 when screwing for forming a second closure of the tank 1, and the press-on edge is formed by a cylindrical flange extending axially away from a top side of the upper ring and is positioned away from and continuously around a throughflow opening in a wall of the tank 1 such that a space enclosed by the press-on edge includes a peripheral area around that throughflow opening (see annotated fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closure (closing unit) of Vaness to replace the lugs 8 which act as retaining means for a sealing gasket 6 with an upper ring and press-on edge embodied to clamp the bushing 1 (outer closing element) against container wall 9 when screwing for forming a second closure of the container, and formed by a cylindrical flange extending axially away from a top side of the upper ring and positioned away from and continuously around the throughflow opening such that a space enclosed by the press-on edge includes a peripheral area around the throughflow opening, as taught by Leonard, in order to better restrain the sealing gasket 6 in place.

    PNG
    media_image1.png
    442
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    552
    media_image2.png
    Greyscale


Claim 4:  The combination discloses wherein a cap with peripheral press-on edge is embodied to cover in screwed position some upright peripheral edge of some wall all around some throughflow opening (see annotated fig. 1 and 2 above).
Claim 9:  The combination discloses wherein the screw thread coupling of the bushing 1 (outer closing element) is embodied so that, irrespective of a magnitude of an axial force exerted on the bushing 1 (outer closing element), the bushing 1 (outer closing element) will not unscrew of its own accord (see fig. 1).
Claim 11:  The combination discloses a tamper proof membrane 3 (tamper evident provision) (see fig. 1).
Claim 12:  The combination discloses wherein the press-on edge comprises a cylindrical, axially extending flange which is embodied to press in screwed position with a lower edge against some flat upper side of the wall of some container.
Claim 13:  The combination discloses wherein the cylindrical flange has a diameter greater than the diameter of the rest of the closure (closing unit).
Claim 14:  The combination discloses wherein during use the cylindrical flange wholly surrounds a mounting part (see annotated fig. 1 above).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaness (US 3291335) and (US 20050284871) as applied to claim 1 above, and further in view of Van Goolen (US 201403058942).
Claim 10:  The combination discloses wherein the bushing 1 (outer closing element) is manufactured from a thermoplastic synthetic plastic and comprises a hollow space, which in closed position and when the closure (closing unit) is arranged to close a container, is in connection with the content of the container (see fig. 1).
The combination does not disclose the outer closing element being manufactured from elastic material.
Van Goolen discloses a closing element manufactured form a flexible plastic (elastic material) such as PP or PET (see P. 0023)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have manufactured the bushing 1 (outer closing element) of the combination from a flexible material (elastic material) of PET, as taught by Van Goolen, in order to provide good gas and moisture barrier properties, due to its lightweight nature, and its usage in a broad range of temperatures.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieke (US 5379913) further in view of Leonard (US 20050284871).
Claim 1:  Rieke discloses a closing unit for closing a throughflow opening provided in a wall of a container, particularly a beverage container such as a can, the closing unit comprising: inner closing element which is configured to be mounted on an edge of the wall all around the throughflow opening provided therein, wherein the inner 
Leonard teaches a flange 3 having a thread 8 on a cylindrical outer component and an O-ring seal 9 seated in a groove 6, wherein the Flange 3 has an upper ring and a press-on edge which is embodied to clamp the flange 3 against a wall of a tank 1 when screwing for forming a second closure of the tank 1, and the press-on edge is formed by a cylindrical flange extending axially away from a top side of the upper ring and is positioned away from and continuously around a throughflow opening in a wall of the tank 1 such that a space enclosed by the press-on edge includes a peripheral area around that throughflow opening (see annotated fig. 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closing unit of Rieke to replace the flange which acts as retaining means for a gasket 51 with an upper ring and press-on .

    PNG
    media_image3.png
    414
    586
    media_image3.png
    Greyscale


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieke (US 5379913) and Leonard (US 20050284871) as applied to claim 1 above, and further in view of Wikstrom (US 20060000835).
Claim 6:  The combination does not disclose the outer closing element comprising a support part and a pull-twist element, the pull-twist element is pivotally 
Wikstrom teaches a filler cap comprising a second end 1b (support part) and a second body part 2 (pull-twist element), wherein the second body part 2 (pull-twist element) is pivotally connected to the second end 1b (support part) via an axle member 6 (linear hinge element) and wherein the axle member 6 (linear hinge element) extends through a rotation point of the second end 1b (support part) (see fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination to have the second end 1b (support part) extending across the top of the drum plug 50 (outer closing element) and the second body part 2 (pull-twist element), as taught by Wikstrom, in order to provide the drum plug 50 (outer closing element) with a means for tightening and loosening.
Claim 7:  The combination discloses the second body part 2 (pull-twist element) being pivotable between a lying starting position in which it extends parallel to an upper surface of the drum plug 50 (outer closing element) and an upright operating position in which it extends at an angle relative to the upper surface (see fig. 1 and 2 ‘835).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieke (US 5379913) and Leonard (US 20050284871) as applied to claim 1 above, and further in view of Van Goolen (US 20160229596).
Claim 8:  The combination discloses the claimed invention except that there is a single thread instead of a multi-threads form, Van Goolen shows that a single-thread and multi-thread are equivalent structures known in the art (see P. 0013).  Therefore, 
The combination results in the screw thread coupling taking a multi-thread form and being embodied to couple or uncouple the closing plug 22 (outer closing element) and internally-threaded flange 21 (lower closing element) over essentially the whole periphery with a rotation over an angle of less than 180 degrees.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieke (US 5379913) and Leonard (US 20050284871) as applied to claim 1 above, and further in view of Van Goolen (US 20160229596).
Claim 5:  The combination discloses the claimed invention except for wherein the inner closing element is embodied to snap fixedly onto the an upright peripheral edge of the throughflow opening provided in the wall of the container.
Van Goolen teaches a closing element 53 mounted on a wall of a beverage container 2 with sub-part 60 having an annular upright edge 62 which extends upwards through an opening in the wall of the beverage container 2 and can snap fixedly therein (see fig. 14 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination to have the inner closing element extend through the throughflow opening to snap fixedly therein, as taught by Van Goolen, in order to allow it to be restrained in place for easier installation.

Response to Arguments
The specification objections in paragraph 4 of office action dated 7 May 2021 are withdrawn in light of the amended disclosure filed 7 September 2021.
The 35 U.S.C. § 112 rejections in paragraphs 5-7 of office action dated 7 May 2021 are withdrawn in light of the amended claims filed 7 September 2021.
Applicant’s arguments with respect to the 102 rejections of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that claim 1 as amended now recites “the outer closing element comprises a cap provided with the peripheral press-on edge for forming a second closure of the container”, the Examiner replies that this limitation is not found in claim 1.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 8703559 pertinent to a press-on edge formed by a cylindrical flange extending axially.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736